DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is in response to the amendment filed 12/23/2021. Claims 1, 7 and 13 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 1 recites the limitation “comparing the user password directly to a list of known breached passwords”. Whereas paragraph [0052] of the Specification mentions determining if a user’s password resembles another password in a recent data breach, it does not disclose how such determining is made. Specifically, it does not disclose comparing the user’s password directly to the list of known breached passwords (i.e., comparing plaintext passwords). Therefore, the limitation is considered new matter. Claims 7 and 13 are rejected on the same basis as claim 1. Claims that are not specifically addressed are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 12-14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz et al (US 2005/0235341 A1) in view of Endler (US 2020/0137096 A1).
Regarding claims 1, 7 and 13, Stieglitz discloses a method and corresponding system and computer product for managing enterprise authentication policies using password strength, the method comprising:
	receiving a request from an enterprise user to use a password to access a protected resource within an enterprise (Fig. 2A, step 210; par. [0042]);
	determining a password score for the password, the password score indicates quality of the password (Fig. 2A, step 220; par. [0043]-[0044]);
	based on the password score, determining a user risk level for the enterprise user (i.e., the password score is high enough for a guest user but not for an administrator OR the score is high enough for accessing a web server on the intranet containing company news but not for accessing a database of employee (Fig. 2A, step 230; par. [0045]-[0047]); 
	based on the user risk level, enforcing an enterprise authentication policy (Fig. 2A, step 240; Fig. 2B; par. [0049]), wherein the user risk level is determined each time the user uses the password (par. [0042]).
	Stieglitz does not explicitly discloses that the request is received after the user password has been authenticated. However, this feature is deemed inherent because if the user password is sufficient, the user is allowed to access resources (Figure 2A, step 235; paragraph [0048]); otherwise, the user is forced to change the password or is 
	Stieglitz discloses determining a password score, the password score indicates quality of the password. Stieglitz does not disclose that the quality of the password is determined by comparing the user password directly to a list of know breached passwords.  Endler discloses determining the quality of a password by comparing the user password directly to a list of know breached passwords (Fig. 5, step 504; paragraphs [0053]-[0054], [0056]-[0057], [0117]-[0119]). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Stieglitz method to compare the user password directly to a list of know breached passwords, as taught by Endler. The motivation for doing so would have been to deny an attacker any access using compromised passwords.
	Stieglitz discloses using user risk level rather than risk score. Official Notice is taken using risk score to describe whether the user's password is secure enough for accessing a resource is well known in the art. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to user risk score. Both risk level and risk score serve the same purpose, one can be used in place of the other with a reasonable expectation of success.
Regarding claims 2, 4, 8, 10, 14 and 16, Stieglitz further discloses requiring the user to perform an action based on the enterprise authentication policy wherein the action includes requiring the user to reset the password (Figure 2B, step 248; paragraph [0055]).
Regarding claim 3, Stieglitz does not disclose storing a hash or plain text of the received user password after determining the password score (par. [0045]-[0047]).
Regarding claims 6,12 and 18, Stieglitz further discloses that determining the risk level is performed in a privacy-preserving manner with respect to the password (i.e., only using the user's role in the enterprise network and/or the requested enterprise resource) (par. [0046]-[0047]).
Claims 5, 9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stieglitz in view of Endler as applied to claims 1, 7 and 13 above, and further in view of Wood et al. (US 6,668,322 B1).
Regarding claims 9 and 15, Stieglitz does not disclose that the enterprise authentication include a two factor authentication, a step-up authentication or a biometric authentication. Wood discloses that different credential types and/or authentication methods are associated with different trust levels (col. 5, lines 29-45). Wood also discloses that if a user's credential is determined insufficient for the trust level associated with a requested access, the user is directed to provide additional credential which is sufficient for the required trust level (col. 6, lines 44-56). It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the combined method of Stieglitz and Endler such that the enterprise authentication included a two factor authentication, a step-up authentication or a biometric authentication, as taught by Wood. The motivation for doing so would have been to allow credential upgrade without loss of session continuity.
Regarding claims 5, 11 and 17, Stieglitz does not disclose that an input to the authentication policy includes geolocation of the user. Wood discloses that an input to .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINH DINH/Primary Examiner, Art Unit 2432